Title: To George Washington from Adam Stephen, 19 July 1758
From: Stephen, Adam
To: Washington, George



Sir
Camp at Raes Town July 19th 1758

Col. Bouquet was at first in a great dillemma betwixt his great inclination to serve you, & the Attachment he has to regularity, duty & discipline. He is sensible the Enemy we deal with is Active and Enterprizing, & thinks himself answerable for What happens in your absence: But as he is really a good man, & willing to Oblige; His Inclination to Serve you gaind the Superiority, and He has such a favourable Opinion of you that, he will not easily believe that Matters go Right untill you return.
I have sent a provision Return of this Detachmt and will Obey your Orders respecting the Dress &c.
John Dow never wrote me whether you paid him my order, £30 for ⟨illegible⟩, Alexander, & Lochard & £23 Lt Blaggs amounting to £53. If it is not Paid, be so good as take up the Order now you are going down, and oblige Sir, your most Obt hube Sert

Adam Stephen

